DECISION
The application of the above-named defendant for a • review of the sentence of Five (5) years, imposed on January 22nd, 1969, was fully heard and after a careful consideration .of the entire matter it is decided that:
This sentence for 5 years for burglary imposed January 22, 1969, be made concurrent with defendant’s prior sentence of 15 years for 1st degree assault imposed in January 1962, rather than'consecutive.
While it appears the sentencing court, from the- information it had at the time of sentencing, was justified in directing that the 5 years sentence for burglary be served after completion of' the earlier sentence, nevertheless it has been made to appear to this Court that the result has been to cause the defendant to be passed' for parole consideration until February 1971, although the total record has been such as to merit an earlier time for such consideration. We thank Dale L. Keil, Esq., of the University Defenders for his assistance to the defendant. Our earlier opinion of April 7, 1969, is withdrawn.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.